_ Agreement

for

Plantation of Sugar Cane, and Processing Factory of Sugar Cane

Between

The Ministry of Agriculture, Forestry and Fisheries

And

Koh Kong Sugar Industry Company Limited

This agreement has been made between:

The Ministry of Agriculture, Forestry and Fisheries located at No.200 Norodom
Boulevard, Telephone: (855) 23 217 320, holding of bank account No.

with the National Bank of Cambodia, represented by His Excellency, the Minister of
Agriculture, Forestry, and Fisheries and hereafter referred to as “Party A”

And

Koh Kong Sugar Industry Company Limited at No. 205-207-209 Mao Tse Tong
Boulevard. Toul Svay Prey 1, Khan Chamkarmon, Phnom Penh. Telephone: (855) 12
727-788 or (855) 12 353-555 holding of bank account No.800-03-2 24197-7 with the
Cambodian Commercial Bank Limited, Phnom Penh Branch, represented by
Mr.CHAMROON CHINTHAMMIT National Thai, the company director, hereafter
referred to as “Party B”.

Pursuant to:
© The Investment Law and the Amendment of the Investment Law of the

Kingdom of Cambodia;
« LandLaw of the Kingdom of Cambodia;

¢ The content of notification No.1108fnan dated 18 July, 2006, of the Council
of Ministers;
¢ The content of notification No.1022«stinn dated 29 June, 2006,
of Ministers;

. The letter of Delegation of Full Power No.85 D.F.P dated 18
al Government of Cambodia a

The two parties have agreed on the following terms and conditions:

Article 1: OBJECTIVE OF THE AGREEMENT

The object of this agreement is that Party “A” agrees to provide the concession land
covering an area of nine thousand seven hundred (9,700) hectares located in the
district of Sre Ambel, Koh Kong province for Party “B” to own and use for the
plantation of sugar cane, and/or other crops. The size of this land is more clearly
indicated on the map by dots showing its location. The map is annexed to this
agreement and hereafter referred to as “Location”. The coordinates are given below:

A-X: 352686 and’Y: 1236771 O-X: 361218 — and Y: 1239516
B-X: 352740 — and Y: 1241335 P-X: 361215 and Y: 1241415
C-X: 355663 and Y: 1243338 Q-X: 359745 and Y: 1243079
D-X: 357264 = and Y: 1243134 R-X: 358260 = and Y: 1243383
E-X: 358616 and Y: 1244980 S-X: 357192 and Y: 1242607
F-X: 357982 and Y: 1245079 T-X: 35662] and Y: 1241465
G-X: 360347° and Y: 1248682 U-X: 358013 and Y: 1241464
H-X: 361118 and Y: 1248691 V-X: 357996 = and Y: 1239929
I-X: 361378 and Y: 1250274 W-X: 356507 and Y: 1239692
J-X: 359263 and Y: 1250270 X-X: 358028 and Y: 1237480
K-X: 360096 = and Y: 1251885 Y-X: 363935 and Y: 1233452
L-X: 361989 = and Y: 1252355 Z-X: 363402 and Y: 1232556
M-X: 364195 and Y: 1248968 a

N-X: 364012 — and Y: 1239520

In referring to the record of the study and evaluation on the requested concession land
of the DUTY FREE SHOP CO.,LTD, dated 24" April 2006 (attached herewith as
annex), the total land area of 9,700 hectares is divided into:

1.1. The land where Party “B” can operate business directly. This portion of land is
separate from the land legally owned by local residents and that which is kept
for natura! conservation as per items 1.2 and 1.3 of this article. :

1.2. The land that is legally owned by local residents is not available for Party
“B’’s uses unless a mutual agreement is reached. In the event of an illegal
violation of the ownership of this concession of land, Party “B” shall reserve
the right to file a lawsuit with the competent institution.

13 The iand which contains national and cultural heritage sites, mountains,
reservoirs, traditional forests and other natural protected areas etc. shall be
excluded from Party “B”’s use and preserved in their natural conditions.

1.4 Regarding the land specified in items 1.1, 1.2, 1.3 of this article, Pa vel
Party “B” shall cooperate with the competent institutions tg 3
survey and identification of the area of relevant locations
months from the date of signing this agreement and either e:

b 4 ation for all relevant land areas. After havi

a AS

Te

survey and identification the part of land in item 1.1 of this article Party “B”
should request for land registration according the Royal Government Circular
No. 05 01 July 2005, Party “B” shall be responsible for the expenses of the
survey, the identification of the location and, the compensation for relevant

lands.
ARTICLE 2: DURATION

2.1 . This agreement lasts ninety (90) years starting from the signing date onwards.
The management rights of this concession of land will be granted after this
agreement takes effect in accordance with the law in force.

2.2 Party B shall have the right to renew the agreement after expiration of the
ninety (90)-year period. One (1) year prior to the.expiration of the agreement,
Party “B” may ask to renew the investment.” This renéwal can only be made
once an approval has been obtained from the Royal Government of Cambodia
at the request of Party “A”, based upon the previous performance of Party “B”
and according to the mutual agreement from Party “A” on the terms and
conditions of the new contract. :

ARTICLE 3: GOAL AND LOCATION USAGE SCHEDULE

The goal and location usage schedule of Party “B” is to make business production
based on the technical-economic reports and master plan that Party “B” has to
prepare as per item 7.3 of article 7 and includes the following basic principles:

3.1. Production-business goal:

3.1.1. The plantation of sugar cane and/or other crops .

3.1.2 The processing of sugar, ethanol and/or sugar/ethanol by-products
and/or added value products from sugar cane and/or other crops;

3.1.3. The generation of electricity by using sugar cane, other crops, by-
products and/or added value products as fuel; and/or

3.1.4 Any other business related to the business mentioned in items 3.1.1,
3.1.2 and 3.1.3 of this article.

/ [. 3.2 Location usage schedule: Party “B” shall make its best effort to use the area
described in item 1.1 of article 1 and the lands involving local residents within
ten (10) years from the completion of survey as specified in item 1.4 of article
1 and Party “B” shall have coordinated, exchanged or compensated the local

a residents, who own the land, according to the following annual plan:

Year 2: Eight Hundred (800) Hectares
Year 3: Eight Hundred (800) Hectares
{| Year 4: Eight Hundred (800) Hectares

[. Year 1: Five Hundred (500) Hectares
J

Year 5: One Thousand One Hundred (1,100) Hectares
eax-6: One Thousand One Hundred (1,100) Hectares

Year 7: One Thousand One Hundred (1,100) Hectares
Year 8: One Thousand One Hundred (1,100) Hectares
Year 9: One Thousand One Hundred (1,100) Hectares
Year 10: One Thousand Three Hundred (1,300) Hectares

If the area of the concession of land is not available for use by Party “B”
according to the above annual plan, the local usage schedule shall be applied
to Party “A” pro rata to the land actually available for Party “B” and this shall
not be deemed to be a failure to implement the activities stipulated in this
agreement.

ARTICLE 4: DEPOSIT AND FEE

4.1 Deposit: Party “B” shall pay a deposit of use of one (1) US dollar’per hectaré
of the total area as specified in article 1 to guarantee the execution of this
agreement. The deposit shall be paid no later than three (3) months after
signing this agreement. This deposit shall be refunded once Party “B”.
completes the cultivation of the land according to the plan specified in item
3.2 of article 3 above.

4.2 Party “B” shall pay the land fee annually from the fifth (5) years from the
signing date onwards.

5 a

4.3 Party “B” shall pay the land fee annually at the rates as follows:

One (1) US Dollar per hectare for the year 5-15 ‘-
Two (2) US Dollar per hectare for the year 16-30 “
Three (3) US Dollar per hectare for the year 31-50

Four (4) US Dollar per hectare for the year 51-90 .

So a

The fee shall be paid annually to the State budget through the bank account of
the Ministry of Agriculture, Forestry and Fisheries no later than the 31st of
January of each year.

44 In the event of any delay in paying the fee, as defined in item 4.2 of this
article, Party “B” shall be fined monthly, two percent (2%) of the unpaid
amount of the annual fee based on the number of months delayed.

Se a

4.5 Party “B” shall-also be obliged to pay other taxes to the State in accordance
with the law in force of the Kingdom of Cambodia.

ARTICLE 5: TRANSFER, SUBLEASE AND SALE OF AGREEMENT

5.1 Party “B” is entitled to make a transfer to its successors. Legal successors
refer to individuals who have been authorized by the law in. for it

pol

F

TF ‘

%.
5.2

5.3

5.4

Party “B”, in harmony with its legal responsibility and this agreement may
collaborate with its partnets in order to develop business production subject to
the framework stipulated in this agreement.

In the event that Party “B” subleases or transfers this agreement, it shall be in
accord with the investment law of the Kingdom of Cambodia and have
obtained the approval of the Council for the Development of Cambodia at the
request of Party “A”.

In order to seek capital from both local and international banks to further
expand its investment, Party “B” shall have the right to use this agreement
and/or the crops and/or property that have been invested in the concessionary
land to secure additional funds. Party “A” shall provide the lenders with a
written consent for the use of this agreement to secure additional funds.

ARTICLE 6: RIGHTS AND OBLIGATIONS OF PARTY “A”

Party “A” has the following rights and obligations:

6.1

6.2

6.3

Providing intervention to the relevant institutions in order to address any
problems involving those who commit offense and violate the rights of Party
“B” in respect of the implementation framework defined in this agreement as
to the usage or confiscation of any part of the location.

During the implementation of the investment project on the land concession in
case if any land conflict occurs between Party “B” and local residents/people,
competent authorities have the right to suspend the conflict land concession
area for solving the problems and protecting the interest of people and any
conflict that occurs between military agency and Jocal residents/people the
resolution shall be considered fairly.

Monitoring:

- The implementation of the agreement of Party “B”

- The environmental impact

- Technical work and the business production program of Party “B”.

ARTICLE 7: RIGHTS AND OBLIGATIONS OF PARTY “B”

Party “B” has the following rights and obligations:

WW

72

Agreeing to pay the deposit and fee in accordance with article 4 of this
agreement until the termination of the agreement.

Agreeing to be responsible for the expenses of the survey and _other.related
costs involving the coordination and exchange of the said langag gies
‘S

item 1.4 of article 1.

Designing the location management and development pi
é nine (9) months after this agreement ha:

trai

a)

7A

75

7.6

77

78

79

7.10

TAL

management plan shall have a master plan for the strategic
development/location usage schedule, other technical practices and a balanced
economic/financial plan for long-term development (the commencement
period for best use of land, location and the renewal period). Party “B” may
only start operation when a prior agreement has been made on management

plan materials by Party “A”.

Must use the local labor force, in the event that there is no Khmer expert

- available, the right to hire foreign experts shall be granted under the law of the

Kingdom of Cambodia.

Focusing on the livelihood, health and education of its employees, workers
and their families by building suitable houses, hospital, temple, schoo! and

recreation cénter.

Implementing business activities as planned including: forest clearance, road
construction, cultivation and maintenance by following sustainable conditions
for natural resources of the location and environmental impact caused by the

business production.

Operating business production on the actual business area according to the
plan stipulated in its technical-economic reports and in article 3 and item 73

of this article.

Having the right to sell, buy, distribute and circulate all kinds of products both
inside and outside the country in accordance with the State’s-principles and
laws in force and in the interests of the above-mentioned investment.

Machinery equipment, spare parts and chemical materials that are imported for
the purpose of business production will incur taxes according to’ the law of the

Kingdom of Cambodia.

Allowing Party “A” and relevant institutions to monitor and evaluate its
activities regarding environmental impact and subsequently following the
instructions of Party “A” and relevant institutions as to the protection of the

environment.

Report to Party “A”, the achievement of the implementation of the investment
works in semi-annually and annually period.

ARTICLE 8: CONSTRUCTION PERMITS

8.1

Through this, Party “B” shall be allowed to carry out all construction activities
on the location in accordance with the laws in force of the Kingdom of
Cambodia and in harmony with the objectives specified in of this

agreement.

All construction of infrastructure such as dams and ca NK
sounding areas, shall be permitted by Party “A” and We
de,

ARTICLE $: RIGHT TO SUPERVISE

All building and infrastructure constructed by Party “B” shall be under the control of
Party “B” until the termination of this agreement. All machinery, equipment and
vehicles used by Party “B” for the activities specified in this agreement including
- boats for storing machinery, freighters and accessories shall belong to Party “B”.

ARTICLE 10: TERMINATION OF THE AGREEMENT

10.1 In the event that Party “B” faces a situation beyond its control, Party “B” has
the right to withdraw from the whole project or part of the project providing
approval for the withdrawal has been received from Party “A”. The |
withdrawal or sale of factory equipment such as boats for storing machinery,
freighters, vehicles and accessories, other means of transportation and fixtures
shall be made in accordance with the rules and regulations in force.

10.2 In the event that Party “B” withdraws without approval, it shall be held
responsible according to the Investment Law of the Kingdom of Cambodia.

10.3. In the event that Party “B” fails to use its best effort to implement the activities
stipulated in this agreement at the passing of one (1) year starting from the
completion of the survey as specified in item 1.4 of article 1, Party “A” shall
have the right to: terminate the agreement unconditionally and without
compensation for damages. Such a termination shall result in the seizure of
the deposit paid by Party “B”. This deposit shall become State property.

10.4 In the event that Party “A” is not able to perform its duties as stipulated in
items 6.1 and 6.2 of article 6, Party “B” shall have the right to terminate the
agreement.

10.5 In the event of termination of this agreement Party “B “ have the right to
harvest the principle crops product ( sugar Cane) of the last season .

ARTICLE 11: DISPUTES AND RESOLUTION (ARBITRATION)

11.1 Incase of disputes during the execution of this agreement, the two parties shall
mediate and settle the dispute based-on the rights and obligation of each party
as stipulated in this agreement.

11.2 In the event that the two parties cannot mediate or settle the dispute within
sixty (60) days, the dispute shall be submitted to the Council for the
Development of Cambodia for mediation and reconciliation.

11.3. In the event that the dispute cannot be settled by the Council for the
Development of Cambodia within sixty (60) days, either party, shallcha
right to refer to the arbitration. Pp

11.4 Any decision or award given by the arbitrators shall bf
binding upon the parties hereto. The arbitration procd
pon rules of the United Nations Commission §

Law (UNCITRAL) and shall be conducted in Phnom Penh and in English
language. .

11.5 Each party shall have the right to institute suit against the other in the
competent court of the Kingdom of Cambodia to enforce any decision or
award rendered in arbitration proceedings.

ARTICLE 12: PARTIAL NULLIFICATIION

If any condition of this agreement is nullified or made ineffective, the remaining parts
shall continue to be valid as written, to the extent allowed by the law.

ARTICLE 13: GOVERNING LAW

This agreement shall be governed by.the laws the Kingdom of Cambodia.

ARTICLE 14: ENTIRE AGREEMENT

This document is fully agreed by the two parties and represents their symbolic
relationship or the previous agreement, either verbal or written, in relation to this
agreement. This agreement shall not be subject to modification or change except
when there is a written agreement signed and recognized by both parties.

ARTICLE 15: FORCE MAJEURE

.

In the event Party “B” is not able to perform its duties in part or in whole pursuant to
the terms and conditions of this agreement due to force majeure, Party “B” shall
notify Party “A” in writing, specifying the reasons and its obligations shall be
temporarily suspended during this period. -

The term “Force Majeure” refers to fire, flood, storm, war, earthquake, civil unrest,
insurgency, strike, explosion, epidemic and other events or circumstances beyond the

control of the two parties.

ARTICLE 16: RIGHTS TO NATURAL RESOURCES AND HERITAGE

16.1 Before clearing the land for the development activities, Party “B” shall obtain
approval from Party “A” for the logging, processing or transporting of trees
found on the lands and pay royalties and premiums to Party “A” in accordance
with the principles and Forestry Law in force.

16.2 In the course of clearing the land for business prod
discovers precious stones, gold or items of national ¥
derazound, they shall be considered to be State prog

. ARTICLE 17: LANGUAGES

This agreement has been made in Phnom Penh with twenty (20) copies produced in
both the Khmer and English languages. Each copy has equal value. In the event of
discrepancy, the Khmer language copies will prevail.

ARTICLE 18: COMMENCEMENT AND TERMINATION OF THE AGREEMENT

This agreement takes effect on the 2" day of August 2006 and expires on the 1" day
of August 2096

Agreed in Phnom Penh .2" August 2006

Representative of Party “B” Representative of Party “A”

gister of Agriculture,
Reid Fisheries

Koh Kong Sugar Industry
Company [i Limited

in Chan Sarin)

- Office of the Council of Ministers

- Ministry of Economy and Finance

- Council for the Development of Cambodia

- Ministry of Planning

- Ministry of Justice

- Ministry of Land Management, Urbanization and Construction
- Ministry of Industry, Mines and Energy-

- Ministry of Environment

- Koh Kong Provincial Office

- Forestry Administration

- Department of Accounting and Finance

- Department of Agronomy and Improved Agricultural Land
- Department of Agro-Industry’

- Department of Agricultural Legislation

- Koh Kong Provincial Department of Agriculture

- Party “B”

- Party “A”

- Archives-Records

KSI 270706 final

a
